DETAILED ACTION
This action is responsive to the application filed 11/17/2021.
Claims 1-8, 11, 12, 16, 17, 22, 23, 32, 33, 39, 40, 45 and 49 are pending; Claims 9, 10, 13-15, 18-21, 24-31, 34-38, 41-44, 46-48 and 50-52 have been canceled by preliminary amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, 16, 17, 22, 23, 32, 39, 40, 45 and 49  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capper, et al., U.S. PGPUB No. 2014/0250195 (“Capper”).
Capper teaches a system and method for automated chatbots. With regard to Claim 1, Capper teaches a computer-implemented method of carrying on a conversation, the method comprising:
during a conversation session, receiving an electronic query initiated by a user ([0218] describes that a chatbot initiates a session at a main folder node. [0219] describes that the system progresses through nodes, where a node can be of a user input node type. [0222] describes that a get user input node prompts a user and receives input for locating data); 
based on query data associated with the query, automatically retrieving first result data from a hierarchical taxonomy ([0222] describes that in response to user input, the system attempts to match the input to nodes extending from the get user input node, and potentially others as well); 
in the event that the first result data contains one or more user-selectable options, generating an electronic response to the query based at least on the one or more user-selectable options ([0232] describes that the system navigates through the conversation path, including waiting for input each time a get user input node is encountered, where [0224] describes that inputs can be entered through selectable inputs in the chat interface); and 
otherwise: based on the query data, automatically retrieving second result data from a tagged-content source and generating the electronic response to the query based at least on the second result data ([0226] describes that when a chatbot current node is an output node, the interpretation engine displays the stored output message).
Claims 22 and 23 recite a system that carries out the method of Claim 1, and are similarly rejected. Claim 49 recites a medium embodying a program which executes to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Capper teaches that the electronic query is received from a user-facing application in response to a user interaction with the user-facing application. [0224] describes a user interacting with the chatbot through an interface that displays the text and receives user input.
With regard to Claim 3, Capper teaches that the electronic query is received from a server application in response to a user interaction with a user-facing application that is in communication with the server application. Fig. 1 shows the correspondent accessing the chatbot database, including the conversations and chat application, through a chatbot server.
With regard to Claim 11, Capper teaches that respective contents of each of the hierarchical taxonomy and the tagged-content source are modifiable independently of one another. [0207] describes tat information from tagged sources such as webpages can be external to the system. Additionally, output messages are independently editable from other nodes, and can be in the form of HTML, audio, video, and other documents.
Claim 39 recites a system that carries out the method of Claim 11, and is similarly rejected.
With regard to Claim 12, Capper teaches that the query data includes data corresponding to a selected node in the hierarchical taxonomy, the one or more selectable user options in the first result data corresponding respectively to children nodes of the selected node. [0222] describes that user input can first be checked against children nodes of a get user input node in order to match the input to a subsequent conversation hierarchy.
Claim 40 recites a system that carries out the method of Claim 12, and is similarly rejected.
With regard to Claim 16, Capper teaches generating a set of valid next query options for a subsequent query based on at least one of the first result data and the second result data. [0224] describes that in the course of a conversation, users can make inputs to the chat system through items clicked on in the chat interface.
With regard to Claim 17, Capper teaches that the electronic query is provided via an application programming interface (API) in response to a user interaction with an application; and the electronic response to the electronic query is provided to the application via the API. [0250]-[0251] describe the chatbot integrated with a webpage and communicating with the chatbot service through an API.
With regard to Claim 32, Capper teaches that the hierarchical taxonomy and the tagged-content source are electronically stored on respective different computers. [0207] describes that chatbots can access external sources of information for retrieving and presenting content to users.
With regard to Claim 45, Capper teaches that electronic queries are provided to the interface in response to user interactions with an application. [0224] describes that users can enter input by selections on an interface, entering text, etc.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Capper, in view of Mullins, et al., U.S. PGPUB No. 2020/0228469 (“Mullins”).
With regard to Claim 4, Mullins teaches prior to receiving the electronic query: initiating the conversation session, comprising: receiving an electronic conversation request initiated by the user; creating a conversation session having an unique conversation identifier; and generating an electronic response to the conversation request, the response including the unique conversation identifier, wherein subsequent electronic queries initiated by the user during the conversation session include the unique conversation identifier.
Mullins teaches at [0139] that a user can respond to an initial prompt for a conversation by a bot. [0141]-[0142] describe that in response, an analytic record is created and logged. [0147] describes that bot parameters are encoded; [0053] and [0161] show a conversation identifier parameter. [0154] describes that parameters can be encoded as part of a query submitted by a user to the bot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Mullins with Capper. Mullins enables tracking bot performance in an analytic framework. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Mullins with Capper, in order to improve user experience by enabling analysis of bot performance that facilitates improving bot performance in responding to user requests and queries.
Claim 33 recites a system that carries out the method of Claim 4, and is similarly rejected.
With regard to Claim 5, Capper teaches that initiating a conversation session comprises: automatically selecting the hierarchical taxonomy from a set of multiple electronically-stored hierarchical taxonomies; and automatically selecting the tagged-content source from a set of multiple electronically-stored tagged-content sources. [0218] describes that initiating a conversation starts the top node of the main folder of the conversation hierarchy. [0208] describes that chatbots are stored in a database holding a plurality of created chatbots. [0207] describes that chatbots can select data from different external sources depending on a determined most appropriate method of presentation.
With regard to Claim 6, Capper teaches that  initiating a conversation session comprises: automatically selecting the hierarchical taxonomy from a set of multiple electronically- stored hierarchical taxonomies, wherein the tagged-content source in a set of multiple electronically-stored tagged-content sources is associated with the selected hierarchical taxonomy. [0218] describes that initiating a conversation starts the top node of the main folder of the conversation hierarchy. [0208] describes that chatbots are stored in a database holding a plurality of created chatbots. [0207] describes that chatbots can select data from different external sources depending on a determined most appropriate method of presentation. [0131] describes that output is linked to conversations by output nodes that designate where content is to be loaded and displayed to a user.
With regard to Claim 7, Capper teaches that the automatically selecting is based at least on a user's selection of a topic of the conversation. [0144]-[0145] describe that the user initiates a conversation, in being prompted for input in one embodiment. The user’s input is checked against various inputs and nodes for a particular topic can subsequently be accessed from a library folder for carrying out the conversation.
With regard to Claim 8, Capper teaches generating a prompt in response to receiving the electronic conversation request for presentation to the user providing a plurality of user-selectable conversation topics. [0223] describes that a conversation can be structured such that initiation of a conversation on a topic can be selected from a high level menu of options.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

12/6/2022